Exhibit 10.15

LOGO [g95084g06b45.jpg]

8001 Arista Place, Suite 200

Broomfield, CO 80021

Phone: 720-940-2200, Fax: 720-208-9261

January 16, 2009

Michael R. Bristow, M.D., PhD.

Division of Cardiology

University of Colorado Health Sciences Center

Denver, CO 80262

Dear Michael,

ARCA biopharma, Inc. wishes to make unrestricted gifts to the University of
Colorado Foundation in support of your laboratory and the research associated
with heart failure during the 2008/2009 academic year. We hope that our
contributions can support your laboratory costs as summarized below:

 

•        Lab Personnel Costs -

     $ 152,000   annually

•        General Laboratory Costs

       90,000   annually            Total Commitment      $ 242,000             

ARCA expects to fund this commitment through monthly payments of $20,167. These
payments are contingent upon ARCA’s financial condition, therefore this
arrangement can be terminated at ARCA’s discretion. The effective date of the
arrangement is July 1, 2008.

 

Sincerely, /s/ Richard B. Brewer Richard B. Brewer President & CEO

 

Acknowledged:   /s/ Michael Bristow   Michael Bristow, M.D., PhD.



--------------------------------------------------------------------------------

ARCA biopharma, Inc

INTERNAL USE ONLY

(Annual Costs)

 

Name

  

Estimated Percentage of Salary Supported

   Amount of
Contribution

[ * ]

   [ * ]    [ * ]

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.